Case 18-12476-JDW       Doc 56     Filed 11/12/19 Entered 11/12/19 12:00:31             Desc Main
                                  Document      Page 1 of 3



                    UNITED STATES BANKRUPTCY COURT
                    NORTHERN DISTRICT OF MISSISSIPPI
   ________________________________________________________________________

   IN RE:

   TERRY ADAMS                                          CASE NO.: 18-12476-JDW

   DEBTOR                                          CHAPTER 13
   ________________________________________________________________________

               APPLICATION FOR ALLOWANCE AND PAYMENT
                   OF CONTINGENCY FEES AND EXPENSES
   ________________________________________________________________________

          COMES NOW, Debtor, by and through Special Counsel D. Reid Wamble

   (collectively referred to as "Special Counsel"), and files this Application for Allowance

   and Payment of Contingency Fees and Expenses and in support thereof states as follows:

          1.      On or about December 3, 2015, Terry Adams (the "Debtor") was involved

   in a motor vehicle collision which resulted in damages and personal injuries. A lawsuit was

   filed by the Debtor against Mary Patterson and American Insurance Company.

          2.      Special Counsel has, among other things, initiated and pursued and

   conducted substantial negotiations, and researched legal and factual issues.

          3.      As a result of these efforts, a settlement of the claim against Mary Patterson

   and American Insurance Company has been reached, whereby American Insurance

   Company has agreed to pay to the Debtor the sum of $17,400.00 in full and complete

   settlement of said claim and cause of action.

          4.      Special Counsel and Debtor previously agreed to attorney compensation on

   contingency basis of 40% of any amount recovered plus expenses, in pursuing the case

   against Mary Patterson and American Insurance Company.
Case 18-12476-JDW       Doc 56    Filed 11/12/19 Entered 11/12/19 12:00:31          Desc Main
                                 Document      Page 2 of 3



          5.     A 40% attorney’s fee from the settlement amount is $6,960.00, plus

   $3,262.38 in expenses, represents a total compensation and reimbursement of $10,222.38.

   The expenses incurred are reasonable and were necessary and are itemized as follows:

          The Law Office of D. Reid Wamble, attorney compensation:           $6,960.00
          The Law Office of D. Reid Wamble, expense reimbursement:          $3,262.38

   1/3 Marshall County Circuit Court Clerk            $         53.33
   1/3 Travel Expenses                                $        114.67
   1/3 Holly Springs Police Department                $          4.00
   1/3 Mississippi Department of Insurance            $          8.33
   1/3 Metro Process Service                          $         15.00
   1/3 Advanced Court Reporting                       $        224.55
   1/3 4,048 Copies, Scans and Prints @ $.25 Per Page $        337.33
   1/3 File/Trial Supplies                            $         50.00
   1/3 Legal Research                                 $         42.00
   1/3 Postage/Shipping                               $         49.59
   1/3 Communication Expenses                         $         33.33
   1/3 PPS&I Process Service                          $         47.80
   ½ Dr. William Smith, M.D.                          $        800.00
   ½ Alpha Court Reporting                            $        628.47
   ½ MRI Productions, Inc.                            $        631.98
   Healthport (Medical Records)                       $        197.00
   Alliance Healthcare (Medical Records)              $         25.00
                                TOTAL EXPENSES $             3,262.38

   Flexworx (Payment in Full for Medical Lien)               $         529.20
   Progressive Rehab (Payment in Full for Medical Lien)      $       1,927.80

          6.     The parties request that this Court approve the request for compensation

   $10,222.38 and expense reimbursement to be paid to Special Counsel, $529.20 to Flexworx

   and $1,927.80 to Progressive rehab for medical liens.

          7.     Upon approval of this application, all settlement proceeds of $17,400.00 to

   be disbursed as follows:

          The Law Office of D. Reid Wamble, attorney compensation:           $6,960.00
          The Law Office of D. Reid Wamble, expense reimbursement:          $3,262.38
   1/3 Marshall County Circuit Court Clerk             $          53.33
   1/3 Travel Expenses                                 $         114.67
Case 18-12476-JDW        Doc 56      Filed 11/12/19 Entered 11/12/19 12:00:31             Desc Main
                                    Document      Page 3 of 3



   1/3 Holly Springs Police Department                $               4.00
   1/3 Mississippi Department of Insurance            $               8.33
   1/3 Metro Process Service                          $              15.00
   1/3 Advanced Court Reporting                       $             224.55
   1/3 4,048 Copies, Scans and Prints @ $.25 Per Page $             337.33
   1/3 File/Trial Supplies                            $              50.00
   1/3 Legal Research                                 $              42.00
   1/3 Postage/Shipping                               $              49.59
   1/3 Communication Expenses                         $              33.33
   1/3 PPS&I Process Service                          $              47.80
   ½ Dr. William Smith, M.D.                          $             800.00
   ½ Alpha Court Reporting                            $             628.47
   ½ MRI Productions, Inc.                            $             631.98
   Healthport (Medical Records)                       $             197.00
   Alliance Healthcare (Medical Records)              $              25.00
                                TOTAL EXPENSES $                  3,262.38
   Flexworx (Payment in Full for Medical Lien)                    $          529.20
   Progressive Rehab (Payment in Full for Medical Lien)           $       1,927.80
   Trustee and bankruptcy estate:                                 $       4,720.62

          8.      In addition to the approval of this application, the parties hereto request that

   this Court approve the distribution of funds as provided for above. From the funds received

   by Trustee, timely filed and allowed general unsecured claims should be paid a pro-rata

   distribution. Trustee should be allowed her statutory compensation.

          15.     Counsel, D. Reid Wamble, and prays that upon notice and hearing that this

   Court enter its order approving this application and for such other relief to which the parties

   hereto and this bankruptcy estate may be entitled.

                  Respectfully submitted this the 12th day of November 2019

                          BY: /s/D. Reid Wamble
                                 D. REID WAMBLE
                                 THE LAW OFFICE OF D. REID WAMBLE, PLLC
                                 P.O. BOX 1950
                                 OLIVE BRANCH, MISSISSIPPI 38654
                                 rw9516@aol.com
                                 TEL: (662) 893-2126
                                 FAX: (662) 890-5686
                                 MSB# 9516
